DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		             STATUS OF APPLICATION
The 6/16/2021 IDS reviewed and considered and initialed. Application remains in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rick Shoop on 3/24/2021.
The application has been amended as follows: 
Claim 61 (currently amended): The method of claim 50, wherein dispensing the coated reaction droplet into the air gap comprises combining multiple droplets to form the coated reaction droplet within the air gap.

Allowable Subject Matter
Claims 50-67 are allowed.
The closest prior art, Jebrail et al (“A solvent replenishment solution for managing evaporation of biochemical reactions in air-matrix digital microfluidics devices”) discloses an air-matrix DMF device constructed from a six-layer printed circuit board (PCB). The air-matrix DMF device, which features an array of 100 actuation electrodes interfaced with seven fluid reservoirs (one for starting material, six for reaction reagents) and integrated with four thermoelectric and four resistive temperature detector (RTD) modules that provide for precise control of on-chip temperature (Fig. Sit). As shown in Fig. S2,f each module is affixed to the back side of the device, a thermal conduit channeling heat through the bottom DMF plate to a set of six embedded electrodes that serve as a thermal zone on the DMF surface. Each of the device's four thermal zones can be controlled independently of the others, such that four different on-chip temperatures can be maintained simultaneously. Each of these zones is thermally isolated from the rest of the device by voids machined into the PCB substrate. Rapid change in droplet temperature is achieved through transport across the DMF surface from one thermal zone to another. The temperature difference between the RTD on the back side of the device and a droplet within its corresponding thermal zone was measured using a fine-gauge thermocouple inserted into the droplet, and found to be 3 °C (±0.5 °C). The difference is mainly a function of the temperature drop across the PCB substrate, rather than of ambient temperature. To account for this temperature difference, a compensation factor was incorporated into programming of thermal zone temperature settings, to ensure that zone-localized droplets reached the desired temperature. The device also includes a through hole (0.8 mm ID) drilled into the bottom DMF plate, 
In addition, Mousa et al (US PGPub 2012/0085645) teaches methods and devices for liquid-liquid extraction using digital microfluidic arrays are provided. A polar droplet is transported to a separation region containing a substantially non-polar solvent, where non-polar impurities may be extracted from the polar droplet while maintaining a distinct phase separation. In a preferred embodiment, biological samples containing hormones are dried on a digital microfluidic array, lysed by a lysing solvent, dried, subsequently dissolved in a polar solvent, and further purified in a separation step in which droplets are transported through a volume of non-polar solvent (see abstract). Furthermore, Mousa et al teaches a closed digital microfluidic array, a second planar surface, onto which a single planar electrode is typically deposited and which is subsequently coated with a layer of a hydrophobic insulator, and which is placed parallel to the first planar surface, forming a planar air gap. Accordingly, droplets are sandwiched between the two surfaces. Fluid droplets placed on the array elements (i.e. on the insulating layer directly above an array electrode) can be made to move by applying a voltage between an array electrode and the single planar electrode (see [0010] and [0052]). 
However, neither Jebrail et al nor Mousa et al teaches or fairly suggests a method of preventing droplet evaporation within an air-matrix digital microfluidic (DMF) apparatus, which comprises combining the reaction droplet with a liquid wax material to form a coated reaction droplet; dispensing the coated reaction droplet within an air gap of the air-matrix DMF apparatus, the air-gap formed between a first plate and a second 
 In addition, neither Jebrail et al nor Mousa et al teaches or fairly suggests a method of preventing droplet evaporation within an air-matrix digital microfluidic (DMF) apparatus, which comprises dispensing a coated reaction droplet within an air gap of the air-matrix DMF apparatus, the air-gap formed between a first plate and a second plate of the air- matrix DMF apparatus, wherein the coated reaction droplet comprises an aqueous droplet coated with a liquid wax material; moving the coated reaction droplet to a thermally controlled region within the air gap by electrowetting; and increasing the temperature of the thermally controlled region to allow a reaction to proceed within the coated reaction droplet at the thermally controlled region, wherein the liquid wax material protects the coated reaction droplet from evaporation (as claimed in claims 67 and 68). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797